Kinne, J.
This is an action in equity to enjoin a liquor nuisance claimed to have been maintained by the defendants. On the trial, and after the conclusion of the evidence for the plaintiff, the court, on its own motion, dismissed the plaintiff’s petition, and denied the injunction. The only question presented by the appeal is as to whether, under the evidence introduced, the court was warranted in its action. Without setting out the evidence, we may say that it does not show that the defendants were maintaining a nuisance when this action was brought. The evidence of the reputed character of the place was conflicting. But one suspicious load of goods was shown to have been delivered at the defendant’s place, and the contents of it were not shown to be intoxicating liquors. The district court properly dismissed plaintiff’s bill. Affirmed,